DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as previously indicated as containing allowable subject matter, the prior-art does not teach a permanent magnet machine comprising: a machine housing having an inner surface that extends between a first housing end and a second housing end along a central longitudinal axis; and a stator disposed within the machine housing, the stator having a stator core having an exterior surface extending between a first face and a second face along the central longitudinal axis, at least one of the inner surface and the exterior surface defines a discontinuous region that is arranged to minimize points of contact between the inner surface and the exterior surface, wherein the discontinuous region is defined by a circumferential gap and an axial gap disposed between a first raised region and a second raised region, the first and second raised regions each extending radially outwardly from the exterior surface of the stator core, the first raised region comprising a pair of raised segments axially aligned and circumferentially offset from each other, the second raised region comprising a pair of raised segments axially aligned and circumferentially offset from each other, wherein the first raised region and the second region are axially offset from each other. 
Claims 9-11 are allowable for their dependency on claim 1.
in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834